Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
2. 	Claims 1-26 are present in this application. Claim 1-11 are cancelled. Claims 12-26 are pending in this office action.

3. 	This office action is NON-FINAL.

Drawings
4. 	The Drawings filed on 06/29/20 are acceptable for examination purposes.

Specification
5. 	The Specification filed on 06/29/20 is acceptable for examination purposes.

Information Disclosure Statement

 	The information disclosure statements (IDS) filed on 12/11/20 has been considered by the Examiner and made of record in the application file.

Double Patenting

USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed.
Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum,
686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619
(CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP §
717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the
AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used.

PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to
www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

1. Claims 12-26 of the instant application is rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-5, 7-17 and 20-23 of U.S. Patent No. 10, 691, 761. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 7-17 and 20-23 of Patent No. 10, 691, 761 recite the elements of Claims 12-26 of the Instant Application 16/898,220.
 	Both claim features of the instant application 16/898,220 and Patent No. 10, 691, 761 can be compared as follows:

        Instant Application 16/898,220
Patent No. 10, 691, 761
12. (New) A computer-implemented method for operating a behavior modification software, the method comprising: identifying a user profile comprising a behavioral score and a user selected avatar; 
presenting an illustrated map comprising multiple path locations, each path location associated with a scenario, the scenario associated with at least one question, each question associated with at least two answers, wherein each answer is associated with a behavior score modifier; 
presenting a question to a user within the scenario and at least a subset of the answers associated with the at least one question; 
receiving a selected answer from the user in response to presenting the question; 
evaluating input from the user based on the behavior score modifier associated with the received selected answer; 
adjusting the behavioral score in the user profile based on the behavior score modifier; 
determining a path based on the user's adjusted behavioral score, wherein the path comprises an ordered sequence of at least two scenarios; and displaying visual information that provides to the user an indication of user's level of performance, wherein the avatar changes its appearance depending on the user's behavioral score or a path location on the map, wherein the appearance of the avatar changes from a first visual representation of the avatar to a second visual representation of the avatar to indicate that the user's behavioral score is increasing, wherein the first visual representation of the avatar is a different visual depiction than the second visual representation of the avatar.
1.            (Currently Amended)   A computer-implemented method for operating a behavior modification software, the method comprising:
identifying, with the one or more processors, a user profile comprising a behavioral score;
presenting, with the one or more processors and to a user interface, an illustration associated with a scenario, the scenario associated with at least one question, each question correlated to a behavioral or sociological topic and associated with at least two answers, wherein each answer is associated with a behavior score modifier, wherein the behavior score modifier comprises a positive value and a magnitude associated with each answer, wherein the magnitude is a higher value when associated with a correct answer as compared to an incorrect answer;
receiving, with the one or more processors and via the user interface, selection of a selected question within the scenario;

receiving, with the one or more processors and via the user interface, a selected answer from the user in response to presenting the question;
evaluating, with the one or more processors, input from the user based on the behavior score modifier associated with the received selected answer; 
adjusting, with the one or more processors, the behavioral score in the user profile based on the behavior score modifier; 
determining, with the one or more processors, a path based on the user’s adjusted behavioral score, wherein the path comprises an ordered sequence of at least two scenarios and check points, wherein the check points are configured to identify a next operation based on the user’s behavioral score within the behavioral modification software, wherein the determining the path dynamically adjusts a level of difficulty or subject matter associated with the selected question based on the user’s performance; 
presenting, with the one or more processors and via the user interface, a map labeled with visual illustrations showing the path and multiple path locations, wherein a path location visually represents a scenario and three path locations, wherein the three path locations comprise a current path location, a past path location, and a future path location; and
displaying visual information that provides to the user an indication of user’s level of performance, wherein the visual wherein the avatar changes its appearance depending on the user’s behavioral score or path location, wherein the avatar is visually presented at one of the path locations on the map to show the user their current location, wherein the appearance of the avatar changes from a first visual representation of the avatar to a second visual representation of the avatar to indicate that the user’s behavioral score is increasing, wherein the first visual representation of the avatar is a different visual depiction than the second visual representation of the avatar.



13. (New) The method of claim 1, wherein the user profile includes demographic information, path location information, user preferences, user requests, and administrator requests.
2. (Original) The method of claim 1, wherein the user profile includes demographic information, path location information, user preferences, user requests, and administrator requests.
15. (New) The method of claim 14, wherein the user profile identifies at least one preferred behavioral or sociological topic, wherein the questions associated with each scenario are weighted to include the at least one identified preferred topics.
4. (Original) The method of claim 1, wherein the user profile identifies at least one preferred behavioral or sociological topic, wherein the questions associated with the presented scenario are weighted to include the at least one identified preferred topics.
16. (New) The method of claim 15, wherein the preferred behavioral or sociological topic is identified by the user or administrator, or based on prior performance results identified in the user profile.
5. (Currently Amended) The method of claim 4, wherein the preferred behavioral or sociological topic is identified by the user or administrator, or based on prior performance results identified in the user profile..
17. (New) The method of claim 1, wherein the behavioral score is increased in response to the user selecting a correct answer.
7. (Original) The method of claim 1, wherein the user's behavioral score is increased in response to the user selecting a correct answer.
18. (New) The method of claim 1, wherein the behavioral score is unchanged or decreased in response to the user selecting a wrong answer.
8. (Original) The method of claim 1, wherein the user's behavioral score is unchanged or decreased in response to the user selecting a wrong answer.
19. (New) The method of claim 1, wherein the path is stored in the user profile, where determining the path comprises determining a continuation of a previously existing path stored in the user profile.
11. (Original) The method of claim 1, wherein the path is stored in the user profile, where determining the path comprises determining a continuation of a previously existing path stored in the user profile.
22. (New) The method of claim 1, wherein the path further comprises check points, wherein the check points are configured to identify a next operation based on the behavioral score within the behavioral modification software.
13. (Previously Presented) The method of claim 1, wherein the user's behavioral score determines which behavioral or sociological topics are presented by the behavoiral modification software.



Claim Rejections - 35 USC § 103
6. 	In the event the determination of the status of the application as subject to AIA 
35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


8. 	Claims 1-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Orr et al. (US 2004/0029092) in view of Moyle et al. (US 2013/0097701) and further in view of Shvarts et al. (US 2014/0074688 Al) and further in view of Bolger et al. (US 2011/0055267 A1).

 	Regarding claim 12, Orr teaches a computer-implemented method for operating a behavior modification software, the method comprising:
 	presenting an illustrated map comprising multiple path locations, each path location associated with a scenario, the scenario associated with at least one question, each question associated with at least two answers, (See Orr paragraph [0043], question area 3B02 presents the question/task text (if any) or other instructions associated with the task given to the student to be answered or responded), 
 	presenting a question to a user within the scenario and at least a subset of the answers associated with the at least one question, (See Orr paragraph [0043], question area 3B02 presents the question/task text (if any) or other instructions associated with the task given to the student to be answered or responded);;
(See Orr paragraph [0039], A student then runs the published test or training scenario using the simulation engine and responds to the questions (or tasks) presented);
 	evaluating input from the user based on the behavior score modifier associated with the received selected answer, (See Orr paragraph [0039], scores the student's skill is to evaluate how well the student's response matches the predefined response);
 	Orr does not explicitly disclose identifying a user profile comprising, a behavioral score, and a user selected avatar; wherein each answer is associated with a behavior score modifier, adjusting the behavioral score in the user profile based on the behavior score modifier.
 	However, Moyle teaches identifying a user profile comprising, (See
Moyle paragraph [0043]), a behavioral profile can be identified for a particular
user) a behavioral score, (See Moyle paragraph [0014], The behavioral
score) and a user selected avatar; wherein each answer is associated with a behavior score modifier, (See Moyle paragraph [0054], the behavioral profile...can be modified, updated, or adjusted to reflect the tendencies of the user reflected in behavior 440, See Moyle paragraph [0068], the activity is used in the determination (or updating) of a behavioral risk score for the user), adjusting the behavioral score in the user profile based on the behavior score modifier; (See Moyle paragraph [0013], determine a behavioral risk score for the particular user, See Moyle paragraph [0054], the behavioral profile...can be modified, updated, or adjusted to reflect the tendencies of the user reflected in behavior 440, See Moyle paragraph [0068], the activity is used in the determination (or updating) of a behavioral risk score for the user).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify identifying a user profile comprising, a behavioral score, and a user selected avatar; wherein each answer is associated with a behavior score modifier, adjusting the behavioral score in the user profile based on the behavior score modifier of Moyle, to identity of the particular user can be identified in connection with the performance of the particular activity, (See Moyle paragraph [0015].
 	Orr together with Moyle does not explicitly disclose determining a path based on the user’s adjusted behavioral score, wherein the path comprises an ordered sequence of at least two scenarios and wherein the first visual representation of the avatar is a different visual depiction than the second visual representation of the avatar.
 	However, Shvarts teaches determining a path based on the user’s adjusted behavioral score, wherein the path comprises an ordered sequence of at least two scenarios, (See Shvarts paragraph [0038], questions, scenarios, recommendations, a set of indicators that can be indexed, stored and classified to correspond with a set of text inputs, as well as other data for determining a financial scores via a financial interaction), 
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify determining a path based on the user’s adjusted behavioral score, wherein the path comprises an ordered 
 	Orr together with Moyle and Shvarts does not explicitly disclose wherein the appearance of the avatar changes from a first visual representation of the avatar to a second visual representation of the avatar to indicate that the user's behavioral score is increasing, wherein the first visual representation of the avatar is a different visual depiction than the second visual representation of the avatar.
 	However, Blattner teaches wherein the appearance of the avatar changes from a first visual representation of the avatar to a second visual representation of the avatar to indicate that the user's behavioral score is increasing, (See Blattner paragraph [0003], An avatar, in the context of a VU, is a graphical representation of a user which has an appearance that is freely selectable that the user can control and other participants can see, often taking the form of a cartoon-like human which can move through the regions of the virtual universe represented by 3D graphics and landscapes), wherein the first visual representation of the avatar is a different visual depiction than the second visual representation of the avatar, (See Bolger paragraph [0043], three paths are illustrated: one for the current objective or request, one for expressed preferences, inventory and the like of the avatar (which is deemed likely to represent types of objects that are of interest to the avatar) and one for avatar history from which additional preferences and interests may be inferred).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the 
 	
 	Regarding claim 13, Orr taught the method of claim according to claim 1, as described above. Orr further teaches wherein the user profile includes demographic information, path location information, user preferences, user requests, and administrator requests, (See Orr paragraph [0040], a user's behavioral profile, other changes can be made based on user inputs and requests, such as from an administrator of the system).

 	Regarding claim 15, Orr taught the method of claim according to claim 14, as described above. Orr further teaches wherein the user profile identifies at least one preferred behavioral or sociological topic, wherein the questions associated with each scenario are weighted to include the at least one identified preferred topics, (See Orr paragraph [0052], Once a student has completed the scenario, then the response tracking and storing mechanism 403 provides response data, including preferably a description of the actions...over a communications network 409 to the server portion 404).

(See Orr paragraph [0035], measurement capabilities go beyond a determination of a predefined performance level or a determination of a student's performance relative to other students' correct or incorrect test scores).

 	Regarding claim 17, Orr taught the method of claim according to claim 1, as described above. Orr further teaches wherein the behavioral score is increased in response to the user selecting a correct answer, (See Orr paragraph [0091], correctness of an answer to the question and a routine for scoring an answer to the question).

 	Regarding claim 18, Orr taught the method of claim according to claim 1, as described above. Orr further teaches wherein the behavioral score is unchanged or decreased in response to the user selecting a wrong answer, (See Orr paragraph
[0076], The "Wrong" indicator 1303 indicates that the student responded to this question incorrectly).

 	Regarding claim 19, Orr taught the method of claim according to claim 1, as described above. 

 	However, Moyle teaches wherein the path is stored in the user profile, (See
Moyle paragraph [0039], Rule data used by the behavioral risk agent 215 can, in some instances, be stored locally at the device, for instance, in connection with user profile), where determining the path comprises determining a continuation of a previously existing path stored in the user profile, (See Moyle paragraph [0046], continue to monitor events on the system 302 following the generation of one or more behavioral profiles).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the path is stored in the user profile, where determining the path comprises determining a continuation of a previously existing path stored in the user profile of Moyle, to identity of the particular user can be identified in connection with the performance of the particular activity, (See Moyle paragraph [0015].

 	Regarding claim 20, Orr taught the method of claim according to claim 1, as described above.  
 	Orr together with Moyle and Shvarts does not explicitly disclose wherein the map is labeled with visual illustrations showing multiple path locations comprising a current path location and a past path location, a future path location, or both.
(See Bolger paragraph [0043], three paths are illustrated: one for the current objective or request, one for expressed preferences, inventory and the like of the avatar (which is deemed likely to represent types of objects that are of interest to the avatar) and one for avatar history from which additional preferences and interests may be inferred).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the map is labeled with visual illustrations showing multiple path locations comprising a current path location and a past path location, a future path location, or both of Bolger, to allow interactive participation in the same game simultaneously or at will by numerous participants, (See Bolger paragraph [0002].
 	
 	Regarding claim 22, Orr taught the method of claim according to claim 1, as described above. Orr further teaches wherein the path further comprises check points, wherein the check points are configured to identify a next operation based on the behavioral score within the behavioral modification software, ((See Orr paragraph [0043], The "Skip", button BG05 when pressed causes the simulation engine state to progress the next question, See Orr paragraph [0058], the administrator selects a particular user for administration (or specifies a new user)…, if the administrator modifies any user properties, then in step 607 the user data is updated or added to the appropriate data repository which stores that particular user's data).
 	Orr together with Moyle does not explicitly disclose wherein the determining further comprises the path dynamically adjusting a level of difficulty or subject matter associated with the at least one question based on the user’s performance. 	However, Shvarts teaches wherein the determining further comprises the path dynamically adjusting a level of difficulty or subject matter associated with the at least one question based on the user’s performance, (See Shvarts paragraph [0085] a set of indicators (indications) are determined related to the set of financial behaviors according to a set of behavioral criteria (e.g., a level of matching of the behaviors to the recommendations, a degree of the matching, and/or an interpolation of the behavior in relation to the recommendations)
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the determining further comprises the path dynamically adjusting a level of difficulty or subject matter associated with the at least one question based on the user’s performance of Shvarts, to identity of the particular user can be identified in connection with the performance of the particular activity, (See Shvarts paragraph [0001].
 	 	
 	Regarding claim 23, Orr taught the method of claim according to claim 22, as described above. Orr further teaches wherein the next operation is selecting another question or leaving the scenario, (See Orr paragraph [0043], The "Skip" button BGO5 when pressed causes the simulation engine state to progress the next question).

 	Regarding claim 24, Orr taught the method of claim according to claim 22, as described above. 
	Orr does not explicitly disclose wherein the next operation is selected based on the behavioral score.
 	However, Moyle teaches wherein the next operation is selected based on the behavioral score, (See Moyle paragraph [0013], determine a behavioral risk score for the particular user).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the next operation is selected based on the behavioral score of Moyle, to identity of the particular user can be identified in connection with the performance of the particular activity, (See Moyle paragraph [0015].
 	
 	Regarding claim 25, Orr taught the method of claim according to claim 1, as described above. 
 	Orr together with Moyle does not explicitly disclose wherein the determining further comprises the path dynamically adjusting a level of difficulty or subject matter associated with the at least one question based on the user’s performance. 	However, Shvarts teaches wherein the determining further comprises the path dynamically adjusting a level of difficulty or subject matter associated with the at least See Shvarts paragraph [0085] a set of indicators (indications) are determined related to the set of financial behaviors according to a set of behavioral criteria (e.g., a level of matching of the behaviors to the recommendations, a degree of the matching, and/or an interpolation of the behavior in relation to the recommendations).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the determining further comprises the path dynamically adjusting a level of difficulty or subject matter associated with the at least one question based on the user’s performance of Shvarts, to identity of the particular user can be identified in connection with the performance of the particular activity, (See Shvarts paragraph [0001].

 	Regarding claim 26, Orr taught the method of claim according to claim 1, as described above. 
	Orr together with Moyle does not explicitly disclose wherein the path links the scenarios in a pre- determined sequenced order or a randomized order.
	However, Shvarts teaches wherein the path links the scenarios in a pre- determined sequenced order or a randomized order, (See Shvarts paragraph [0085] a set of indicators (indications) are determined related to the set of financial behaviors according to a set of behavioral criteria (e.g., a level of matching of the behaviors to the recommendations, a degree of the matching, and/or an interpolation of the behavior in relation to the recommendations).
.
 	
8. 	Claims 14 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Orr et al. (US 2004/0029092) in view of Moyle et al. (US 2013/0097701) and further in view of Shvarts et al. (US 2014/0074688 Al) in view of Bolger et al. (US 2011/0055267 A1) and further in view of Bradshaw et al. (“Bullies, Gangs, Drugs, and School: Understanding the Overlap and the Role of Ethnicity and Urbanicity”), 23 November 2012.

 	Regarding claim 14, Orr taught the method of claim according to claim 1, as described above. Orr further teaches wherein each scenario associated with a plurality of questions, (See Orr paragraph [0008], scenarios and questions using an
existing data repository of questions) each question correlated to a behavioral or sociological topic that addresses behavioral or sociological issues that students can face during their schooling years, (See Orr paragraph [0089], the application presentation are shared between all (or some portion) of the questions and what application user interface controls are common and/or have common behavior),  
	Orr together with Moyle, Shvarts and Bolger does not explicitly disclose wherein the behavioral or sociological issues comprise bullying, peer pressure, drug abuse, 
	However, Bradshaw teaches wherein the behavioral or sociological issues comprise bullying, peer pressure, drug abuse, tobacco use, gang affiliation, physical abuse, harassment, peer pressure, leadership, dressing appropriately, sex, drug abuse, use of street language, stealing, or combinations thereof, (See Bradshaw Abstract, The potential influence of contextual factors, such as youth ethnicity, urbanicity, and school characteristics, also has been overlooked in previous research. The current study examined different subtypes of involvement in bullying—as primarily a victim, as primarily a bully, as both a victim and bully, and no involvement—and the association with significant healthrisk behaviors, including engaging in violence and substance use, as well as academic problems).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the behavioral or sociological issues comprise bullying, peer pressure, drug abuse, tobacco use, gang affiliation, physical abuse, harassment, peer pressure, leadership, dressing appropriately, sex, drug abuse, use of street language, stealing, or combinations thereof of Bradshaw, inform preventive interventions for adolescents involved in bullying and at risk for untoward outcomes, such as involvement in gangs, weapon carrying, and academic problems. (See Bradshaw page 221, Col. 1 lines 1-4).
 	

 	Orr together with Moyle, Shvarts and Bolger does not explicitly disclose wherein the multiple path locations comprise classroom locations, school ground locations, school bus locations, or combinations thereof.
	However, Bradshaw teaches wherein the multiple path locations comprise classroom locations, school ground locations, school bus locations, or combinations thereof, (See Bradshaw page 225, Col. 2 paragraph 2 lines 3-7, examine the association between involvement in bullying and violence outcomes, substance use, and academic problems while accounting for the nested nature of the data where students were nested in classrooms, which were nested in schools.).
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention was made, to modify wherein the multiple path locations comprise classroom locations, school ground locations, school bus locations, or combinations thereof of Bradshaw, inform preventive interventions for adolescents involved in bullying and at risk for untoward outcomes, such as involvement in gangs, weapon carrying, and academic problems. (See Bradshaw page 221, Col. 1 lines 1-4).
 	 	
Conclusions/Points of Contacts
 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. See form PTO-892.

 	Wessels (US 2013/0318469 A1). The system provides software tools for displaying student grades to a class, easily recording student behavior during lessons, and adjusting student grade output in real time.
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MULUEMEBET GURMU whose telephone number is (571)270-7095.  The examiner can normally be reached on M-F 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 5712724078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/MULUEMEBET GURMU/Primary Examiner, Art Unit 2163